Exhibit 10.1

SUMTOTAL SYSTEMS

EXECUTIVE AND MANAGEMENT BONUS PLAN

2007

SECTION 1 - INTRODUCTION

Plan Objectives

The goal of SumTotal Systems’ Executive and Management Bonus Plan (the “Plan”)
is to enhance and reinforce the goals of SumTotal Systems (the “Company”) by
providing Participants with additional financial incentives and rewards for
attainment of such goals. Final approval of the payment of any awards made under
the Plan is subject to the sole discretion of, for Section 16 officers, the
Compensation Committee of the Board of Directors (“Compensation Committee”) and
for all other participants, the Chief Executive Officer.

Effective Date

The Plan is effective for the year beginning January 1, 2007 and ending
December 31, 2007.

SECTION 2 - DEFINITIONS

Definitions of terms as used throughout this Plan document are as follows:

 

•   “Quarter” means the three-month period coinciding with the Company’s fiscal
quarters.

 

•   “Year” means the twelve-month period coinciding with the Company’s annual
fiscal year.

 

•   “Plan” is the SumTotal Systems Executive Incentive Plan.

 

•   “Participant(s)” means an employee, or employees, as the case may be,
designated and approved by the Compensation Committee and/or the Chief Executive
Officer to participate in the Plan.

 

•   “Bookings” is the number published in the final bookings report.

 

•   “Revenue” is the number in the reported non-GAAP financials.

 

•   “Operating Profit” excludes non-cash and exceptional charges such as: stock
based compensation, certain merger related expenses and restructuring charges.
It also excludes any accruals made in connection with this Plan and TotalReward
(employee bonus plan).

 

•   Gender. Any masculine terminology used herein shall also include the
feminine, and the definition of any terms herein in the singular shall also
include the plural.

 

•   This Plan is intended to be a “bonus program” as defined under U.S.
Department of Labor regulation 2510.3-2(c) and shall be construed and
administered in accordance with such intention.

SECTION 3 - PLAN ADMINISTRATION

Administration

The Plan shall be administered by the Chief Executive Officer, and, in the case
of Section 16 Officers, by the Compensation Committee of the Board of Directors
(“Compensation Committee”).

Participation

Participation in the Plan shall be limited to regular employees of the Company.
In selecting participants, the Chief Executive Officer and/or the Compensation
Committee shall consider an individual’s position and potential impact on the
Company’s business results and performance. A Participant who joins the plan
during the Year will have his bonus award prorated for the time he was eligible
to participate in the Plan.



--------------------------------------------------------------------------------

Bonus Awards

A bonus fund shall be established for purposes of determining the total award
allocations to each Participant. Computation of the total bonus pool is
described in Part II of this Plan. Each Participant award is determined based on
the Participant’s target incentive percentage of base salary, achievement of
company quantitative goals, and individual performance measures (Most Important
Tasks – MITs) as discussed in Section 4.

Payment of Bonuses

Normal Payment. A quarterly or annual bonus is not earned until the day the
bonus is paid for a given quarter or year, as the case may be. Since no portion
of a bonus is earned until it is paid, in order to receive any particular payout
under the Plan, the Participant receiving the payout must be an active employee
on the day the bonus is paid. Bonus payments are typically made within sixty
days following the end of the Plan period. If termination of employment occurs
for any reason other than death, disability, or approved leave of absence, no
bonus shall be deemed earned for the Plan period in which such termination
occurs.

Payment Under Conditions of Approved Leave of Absence. If an employee is on an
approved Leave of Absence (subject to SumTotal’s Leave of Absence policy),
either during the quarter or the year in which a payment is made, or on the date
of a Plan payment, such Participant shall be deemed to have earned a
proportionate share of what would otherwise be that period’s actual bonus. The
amount of such award shall be the amount which would have been earned had the
Participant been actively working for the Company during the full period,
multiplied by a fraction, the numerator of which is the number of days that the
Participant was actively at work during that award period and the denominator of
which is the number of days in that full award period. If the Participant is on
an approved Leave of Absence on the date of a Plan payment, the Participant
shall receive the same payment as if the Participant was working actively for
the Company on the date of such Plan payment.

Payment Under Conditions of Termination. The right to participate in this Plan
will become void upon termination of employment for any reason, except as
specifically set forth effective as of the last day of employment. If
participant is not employed on the date of the Plan payout, the payout for that
Plan period will not have been earned and the participant will be entitled to no
payout.

If termination of employment occurs on account of death or disability, such
terminating Participant shall be deemed to have earned a proportionate share of
what would otherwise be that period’s actual bonus. The amount of such award
shall be the amount which would have been earned had the Participant been
employed by the Company during the full period, multiplied by a fraction, the
numerator of which is the number of days that the Participant was employed by
the Company during that award period and the denominator of which is the number
of days in that full Award period.

Participant Transfer. If a Participant is transferred to another position within
the Company during the quarter or year, and experiences a change in his
eligibility to participate in this Plan, partial awards will be made based on a
pro rata determination as described in this section.

Plan Changes

The Company reserves the right to amend, revoke, or terminate this plan or any
portion of it, at any time, for any reason whatsoever, with or without cause or
advance notice. Payouts may not be made under this Plan at any time if, in the
sole discretion of the Chief Executive Officer or Compensation Committee, the
overall performance of the Company does not warrant the payment of these awards.

Other Conditions

Right of Assignment. No Participant may sell, assign, transfer, discount, or
pledge as collateral for a loan or otherwise anticipate his right to any
distribution under this plan. In the event of a Participant’s death, payment
shall be made to the Participant’s designated beneficiary, or in the absence of
such designation, to the Participant’s estate.



--------------------------------------------------------------------------------

Right of Employment. Nothing in this Agreement alters the “at will” nature of
every Participant’s employment. In other words, a Participant or the Company may
terminate a Participant’s employment relationship for any reason or for no
reason, with or without cause or advance notice.

Withholding for Taxes. The Company shall have the right, and the Participant
consents, to deduct from all payments under this Plan any federal or state taxes
or other payroll withholdings as required by law to be withheld with respect to
such payments.

SECTION 4 - OPERATING RULES

Plan Design

The Plan is based 80% on Business Financials and 20% on achievement of a
Participant’s Annual MITs. For the Business Financials component, the targets
and the payouts are cumulative on a quarter-by-quarter basis. For instance, the
payout for the second quarter is based on the cumulative results for the first
and second quarters, less any amount paid for the first quarter results. There
will be no payouts in excess of 100% of year-to-date targets.

The Chief Executive Officer or in the case of Section 16 Officers, the
Compensation Committee, may in its sole discretion, determine at the end of the
year any above-cap or “super-bonus” payout for achievement of greater than 100%
of Business Financials. In the event of the failure to achieve the thresholds
set forth in the Plan, the Chief Executive Officer or in the case of Section 16
Officers, the Compensation Committee, may in its sole discretion, approve
payment of bonuses.

MITs are agreed upon at the beginning of the year, updated each quarter and
approved by the Chief Executive Officer or his designee; and, in the case of
Section 16 Officers, by the Compensation Committee.

The MITs bonus of up to 20% of the Participant’s targeted bonus is an annual
bonus, and is typically paid within sixty days after year-end. The Chief
Executive Officer or the Compensation Committee may decide not to pay the MIT
bonus component, based on the Company’s overall performance for the current
year.

 

•   Business Financials – 80% of total bonus target (or 20% of total bonus
target per quarter)

The business financials will be paid on a quarterly basis based on the following
indicators and weightings:

 

  •   Bookings                      40% (or 32% of total bonus target)

 

  •   Revenue                       30% (or 24% of total bonus target)

 

  •   Operating Profit           30% (or 24% of total bonus target)

Plan Payout based on Corporate Financial Performance for Bookings and Revenue:

 

  •   Achieve less than 90% of plan                                0% payout

 

  •   Achieve 90% of plan                                              50%
payout

 

  •   Achieve 100% of plan                                         100% payout

 

  •   Straight-line payout between 90-100% of plan.

 

  •   (E.g. Achievement of 95% of bookings goal equals a for a 75% of target
bonus payout)

Plan Payout based on Corporate Financial Performance for Operating Profit:

 

  •   Achieve less than 70% of plan                                 0% payout

 

  •   Achieve 70% of plan                                               50%
payout

 

  •   Achieve 100% or more of plan                            100% payout

 

  •   Straight-line payout between 70-100% of plan

(E.g. Achievement of 70% of operating profit goal equals a 50% payout of target
bonus, achievement of 85% of operating profit goal equals a 67%% payout of
target bonus)



--------------------------------------------------------------------------------

Each business financial indicator stands on its own for purposes of assessing
quarterly results.

If the Corporate Finance Performance exceeds 100% in all of the elements
(bookings, revenue and operating profit) then the payout is increased up to a
maximum of 120% payout at 120% achievement except that the payout for each
element cannot be more than the percentage achievement for operating profit

By way of examples:

Achieve 115% in bookings, 98% in revenue and 102% in operating profit. No
payment above 100% for bookings or operating profit because 100% was not
achieved in all categories

Achieve 110% in bookings, 105% in revenue and 115% in operating profit, then
payout is 110% in bookings, 105% in revenue and 115% in operating profit

Achieve 110% in bookings, 105% in revenue and 103% in operating profit, then
payout in 103% in all three categories because the payout cannot exceed the
percentage achievement in operating profit

Achieve 125% in bookings, 115% in revenue and 121% in operating profit then the
payout is 120% in bookings and operating profit (the plan cap) and 115% in
revenue.

 

•   Most Important Tasks (MITs) - 20% of total bonus target

MITs are agreed upon at the beginning of the year and updated each quarter. This
portion of the Plan is paid annually.



--------------------------------------------------------------------------------

EXAMPLE AT 100% OF TARGET

 

•   Business Financials – 80% of total bonus target

Potential Business Financials Bonus Under the Plan (80%)

 

  Assumptions: $100,000 base salary, 25% target bonus (0.25 x $100,000=$25,000)

Business Financials at 80% of target bonus (0.8 x $25,000=$20,000)

Target met at 100% for each indicator

 

Indicator

   Per Quarter
Maximum    Annual Total Maximum

Bookings (0.4 x $20,000)

   $ 2,000    $ 8,000

Revenue (0.3 x $20,000)

   $ 1,500    $ 6,000

Operating Profit (0.3 x $20,000)

   $ 1,500    $ 6,000

Total Business Financials Bonus Target

   $ 5,000    $ 20,000

 

•   Most Important Tasks (MITs) – 20% of total bonus target

Potential MITs Bonus Under the Plan (20%)

 

  Assumptions: $100,000 base salary, 25% target bonus (0.25 x $100,000=$25,000)

MITs at 20% of target bonus (0.2 x $25,000=$5,000)

MITs met at 100%

 

Indicator

   Per Quarter
Maximum    Annual
Maximum

MITs (.2 * $25,000)

   N/A    $ 5,000

 

•   Potential Annual Bonus:

 

Business Financials @ 100%

   $ 20,000

MITs @ 100%

   $ 5,000       

TOTAL

   $ 25,000